PER CURIAM
Defendant appeals a judgment finding him in contempt for wilfully failing to pay child support.
On appeal, the state concedes that, during part of the time that the trial court considered in determining that there was wilful failure to pay, defendant was under no obligation to pay. The state argues that we should nevertheless affirm because other periods of time would support the judgment. Because we cannot tell whether the trial court would enter the same judgment if it excluded the time when defendant was not obligated to pay, we decline to do so.
Reversed and remanded for reconsideration.